Citation Nr: 0431483	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  02-15 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) based on service connection for the cause of the 
veteran's death.

2.  Entitlement to DIC under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, C. W., and B. W.

ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from July 1953 to July 1956.  
He died in March 2002, and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 2002.  In June 2004 the appellant appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).

The appellant's initial claim was received in March 2002.  In 
the April 2002 notification of the denial of her claim, the 
RO also informed her that her claim for death pension 
benefits had been denied because her benefits from the Social 
Security Administration (SSA) benefits exceeded the maximum 
amount of VA pension for a single surviving spouse.  At that 
time, her annual income from SSA exceeded the maximum 
countable income for VA by about $457.  In her substantive 
appeal, received in September 2002, the appellant said she 
believed she was entitled to a widow's pension, and made 
reference to her financial circumstances, including medical 
expenses.  Where medical expenses paid during a 12-month 
period exceed 5 percent of income during that period, they 
may be used to reduce countable income.  38 C.F.R. § 3.271 .  

Although she was notified, in the letter that notified her of 
the VCAA, that if she wished to reopen her claim, based on 
changed income, she should fill out an enclosed form, it is 
the Board's judgment that this does not inform her adequately 
of the evidence necessary to substantiate her claim.  In 
particular, she did not refer to changed income, but, rather, 
to her medical expenses.  Particularly when considered in 
light of her March 2002 claim, the issue of entitlement to 
nonservice-connected death pension has been raised, which is 
referred to the RO for initial development and adjudication.


FINDINGS OF FACT

1.  The veteran died in March 2002 of a self-inflected 
gunshot wound to the right temporal region which was not 
caused by any incident of service.  

2.  At the time of his death, service connection was in 
effect for idiopathic thrombocytopenic purpura (ITP), 
assigned a 60 percent rating; post-splenectomy, assigned a 30 
percent rating; peptic ulcer disease, assigned a 10 percent 
rating; and pes planus and varicocele, each rated 
noncompensable.  His combined evaluation effective since 
November 1982 was 80 percent.  

3.  None of his service-connected conditions played any role 
in the cause of his death.

4.  The veteran was not in receipt of a total rating at the 
time of his death.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute to the veteran's death, and the criteria for DIC 
based on service-connection for cause of death are not met.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

2.  The veteran was not actually in receipt of, nor was he 
entitled to receive, a total compensation rating for service-
connected disability for at least 10 years preceding death, 
and the criteria for DIC on that basis have not been met.  38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  The file shows that by RO correspondence dated in 
November 2003, the appellant was informed of the evidence 
necessary to substantiate her claim, and of her and VA's 
respective obligations in obtaining different types of 
evidence.  Although not sent prior to the April 2002 rating 
decision, that rating decision, as well as the August 2002 
statement of the case, and the April 2004 supplemental 
statement of the case also provided information regarding the 
evidence necessary to substantiate her claim, her and VA's 
respective obligations to obtain different types of evidence, 
the pertinent law and regulations, and the reasons her claim 
was denied.  Thus, the Board finds that the appellant was not 
prejudiced by the failure to completely inform her of the 
evidence necessary to substantiate her claim, prior to the 
initial rating decision.  See Pelegrini v. Principi, 18 
Veteran. App. 112 (2004); Bernard v. Brown, 4 Vet.App. 384 
(1993).  Additional notification was provided at her hearing 
before the undersigned in June 2004.  Although she was not 
explicitly told to submit all pertinent evidence in her 
possession, specific questioning at her hearing disclosed 
that all relevant evidence has been submitted.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  All potentially relevant evidence 
identified by the appellant has been received, and a VA 
opinion was obtained.  At her hearing in June 2004, she 
indicated that all medical evidence was of record.  There is 
no reasonable possibility that any further development of the 
evidence would assist the appellant in substantiating her 
claim.

In view of the foregoing, the Board finds that the notice and 
duty to assist provisions of the law have been met.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R.  § 3.159; Pelegrini v. 
Principi, 18 Veteran. App. 112 (2004); Quartuccio v. 
Principi, 16 Veteran. App. 183 (2002).  

B. Service connection for the cause of the veteran's death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The veteran received a dishonorable discharge from military 
service in January 1961.  Subsequently, a VA administrative 
decision dated in July 1978 found that his period of active 
duty from July 1953 to July 1956 was not dishonorable, but 
that the service from July 1956 to January 1961 was 
dishonorable, and, thus, a bar to VA compensation benefits 
based on that period of service.  See 38 U.S.C.A. § 5303(a).  

At the time of his death, service connection was in effect 
for idiopathic thrombocytopenic purpura (ITP), assigned a 60 
percent rating; post-splenectomy, assigned a 30 percent 
rating; peptic ulcer disease, assigned a 10 percent rating; 
and pes planus and varicocele, each rated noncompensable.  
His combined evaluation effective since November 1982 was 80 
percent.  

According to the death certificate, the veteran died on March 
2, 2002, at the age of 66 years, of a self-inflected gunshot 
wound to the right temporal region.  

The appellant, who is his surviving spouse, contends that his 
chronic, long-term service-connected ITP led to depression 
which, in turn, led to his suicide.  In support of this 
assertion, she submitted a statement dated in September 2002, 
from a friend and neighbor of the veteran for over 30 years, 
who wrote regarding his observations of the veteran's poor 
health, attempts to work, and final despair leading him to 
take his own life.  

In addition, the appellant, this same friend, and his spouse 
all testified at a hearing before the undersigned in June 
2004, regarding their observations of the veteran's health 
and mental status.  In essence, the witnesses said that the 
veteran had been depressed at the time he had had the surgery 
to remove his spleen, and that he also was depressed during 
the last few years of life as his health worsened.  His 
spouse said that he would become depressed when is platelet 
counts were low.  

Service medical records show that the veteran was 
hospitalized for treatment of thrombocytopenic purpura, of 
undetermined cause, in April 1955.  No psychiatric 
abnormalities were noted during this period, although a 
neuropsychiatric evaluation conducted in August 1960 (during 
the veteran's period of dishonorable service) resulted in a 
diagnosis of an immaturity reaction.  At this time, ITP was 
not active. 

VA medical records show that the veteran's thrombocytopenic 
purpura was in spontaneous remission for many years, until 
1976, when he was diagnosed with ITP, which did not respond 
to steroid therapy and transfusions.  He underwent a 
splenectomy as treatment for the condition.  

According to VA treatment records and examination reports 
dated from 1978 to 1984, for several years following the 
splenectomy, he was treated with chronic prednisone 
maintenance therapy.  Other medications were used as well, 
from time to time, including a period in 1980 in which he 
received intravenous chemotherapy, without significant 
response.  In March 1981, he was finally tapered off of 
prednisone.  No psychiatric complaints or abnormalities were 
reported during this time period, when the veteran received 
regular treatment, usually twice a month.  Such a fact 
provides negative evidence against this claim.

Subsequent follow-up treatment records note that his ITP 
remained largely stable, although he gastrointestinal pain, 
for which he took Tagamet.  In February 1983, it was noted 
that he became somewhat fatigued on exertion.  In November 
1984, his ITP was noted to be stable, and his peptic ulcer 
disease was controlled with Tagamet.  Again, no complaints or 
abnormal findings of a psychiatric nature were reported.

The next medical report of record is the report of a VA 
examination dated in September 1986.  At that time, he said 
that he did not have any particular symptoms, although he 
said his platelet count remained low.  No psychiatric 
abnormalities were noted.  Mild to moderate chronic 
obstructive pulmonary disease as well as an active duodenal 
ulcer was shown at that time.  Such medical evidence provides 
more evidence against this claim as it does not indicate 
depression until the chronic obstructive pulmonary disease 
becomes a major problem in the veteran's life.

In January 2002, the veteran was hospitalized in Little River 
Memorial Hospital for treatment of chronic obstructive 
pulmonary disease.  He had begun having shortness of breath 
and a productive cough at Thanksgiving, which had not 
responded to outpatient treatment.  He was admitted to the 
hospital for treatment, and suffered an acute psychotic break 
with delusions, hallucinations, and serious suicide intent.  
His symptoms dramatically improved with the medication 
Risperdal, and the episode was thought to have been secondary 
to sleep deprivation, due to sinus drainage into the lungs.  
He said he had experienced a similar psychiatric episode 50 
years earlier in service, again due to sleep deprivation.  
The veteran's chronic obstructive pulmonary disease improved 
with treatment, and he was discharged to home in January 
2002.  The principal diagnosis was exacerbation of chronic 
obstructive pulmonary disease, and chronic insomnia; 
secondary diagnoses included the recent acute psychotic 
break, status post splenectomy in 1976, prostatectomy in 
1994, and peptic ulcer disease, and history of ITP and 
chronic elevated while blood cell count.  Significantly, 
there was no indication of recent active symptoms of ITP.  

In February 2002, he was admitted again with severe shortness 
of breath and pulmonary cachexia.  He had a chronic 
obstructive pulmonary disease exacerbation with pulmonary 
cachexia and no exercise tolerance whatsoever.  Several days 
after his discharge, he was again admitted to the hospital, 
with severe weakness and chest pain.  A chest X-ray was 
worrisome for bronchogenic malignancy.  

The veteran was transferred to a VA hospital in February 
2002, for evaluation of the lung mass.  In addition to his 
chest symptoms, he complained of a 30-pound weight loss 
during the previous year.  Numerous studies were conducted, 
including a lung biopsy, but before the results became 
available, he left against medical advice, at 5:15 pm on 
March 1, 2002.  According to the hospital summary, the 
diagnosis was adenocarcinoma of the lung.  As noted above, he 
died as the result of a self-inflicted gunshot wound the 
following morning.  Such facts clearly provide negative 
evidence against the claim as they suggest that the veteran's 
suicide was the result of depression associated with a 
nonservice connected disorder. 

Correspondence dated in June 2002 from G. Covert, M.D., 
summarized his treatment of the veteran from January to 
February 2002 for chronic obstructive pulmonary disease.  Dr. 
Covert only treated the veteran for his nonservice-connected 
chronic obstructive pulmonary disease, and not for any 
service-connected condition, including ITP.  

In June 2003, a VA readjustment counselor wrote that she had 
reviewed the veteran's records and interviewed his spouse.  
She summarized the history provided by the appellant, noting 
that his employment history was "off and on" due to his 
illness, and that he worked mostly at odd jobs because he was 
too weak to stay with regular employment.  As a result, he 
was often depressed.  The author felt that the veteran was 
not rated totally disabled due to his inadequate knowledge of 
the VA benefits system.  Based on her review of the veteran's 
record, research of ITP, and the widow's testimony, she 
believed that the veteran's service-connected disability 
resulted in chronic pain, illness, and hospitalizations, 
which resulted in depression, and contributed to cause his 
death.  The Board must find that this opinion is entitled to 
limited probative weight as it does not explain how the 
service-connected disorders caused the depression leading to 
the suicide. 

In March 2004, an opinion was obtained from a VA physician, 
who reviewed the claims file.  The doctor noted that review 
of the veteran's platelet counts were normal dating back to 
April 2001.  In October 2000, the platelet count had been 
low.  The doctor observed that neither the ITP nor any of his 
other service-connected disabilities were active at the time 
of the veteran's death, and that while he had experienced 
bouts of depression, he was not service-connected for 
depression.  Such an opinion provides negative evidence 
against this claim. 

Based on the evidence reviewed, the Board must find that the 
weight of the evidence shows that the veteran experienced a 
period of approximately five years, from 1976 to 1981, during 
which his ITP was poorly controlled, after which it was 
stable until his death.  Although the veteran's widow and 
friends testified at the June 2004 hearing that the veteran 
had become depressed around the time of his surgery in 1976, 
none of the VA treatment records or examination reports dated 
from 1976 to 1986 show any psychiatric complaints or 
abnormalities, or any indication that he was depressed.  
Instead, they indicate difficulties surrounding the veteran's 
nonservice connected COPD, providing negative evidence 
against this claim.

The Board notes that there was a lapse of many years between 
the veteran's separation from service and his first 
indications of depression.  The United States Court of 
Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd. 1330, 
1333 (Fed. Cir. 2000).  

Even accepting the witness's statements that he became 
despondent in 1976, when his condition was at its worst, 
requiring intensive treatment such as blood transfusions, the 
contemporaneous evidence does not suggest the presence of a 
chronic, acquired psychiatric disorder caused by this problem 
leading to his death many years later.  Laypersons can 
describe symptoms, but are not competent to offer medical 
opinions or diagnoses.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Indeed, according to 
his own subjective comments in September 1984, the veteran 
was not having significant problems due to ITP.  These facts, 
unfortunately, only provide negative evidence against this 
claim.

At the time of his psychotic break in January 2002, the 
veteran said he had experienced a similar episode in service, 
when he had again had a period of sleep deprivation.  
However, the service medical records do not show that the 
veteran experienced such an episode during service.  The only 
indication of a psychiatric abnormality was during his 
dishonorable service, when an immaturity reaction was noted.  
Moreover, even as described, the condition was not chronic. 

The weight of the evidence establishes that the veteran's ITP 
was stable for many years prior to his death, and during the 
year prior to his death, his platelet counts were normal.  
Moreover, ITP did not cause or contribute to any depression 
which may have been present at his death, nor did the 
severity of his symptoms of ITP otherwise lead him to 
suicide.  His ITP did not play any part, physical or mental, 
in the cause of his death, nor did any of his other service-
connected disabilities.  The Board finds that a service-
connected disability did not cause or contribute to the 
veteran's death.  Thus the criteria for DIC based on service 
connection for the cause of death are not met.

C.  DIC based on 38 U.S.C.A. § 1318

The law provides that DIC is payable to a deceased veteran's 
surviving spouse in the same manner as if the veteran's death 
were service-connected, when the veteran's death was not 
caused by his own willful misconduct, and at the time of his 
death, he was in receipt of or was entitled to receive 
compensation for service-connected disability that was 
continuously rated totally disabling by VA for a period of 10 
or more years immediately preceding death.  38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22(a).  "Entitled to receive" means 
that at the time of death, the veteran had a service-
connected disability rated totally disabling by VA but was 
not receiving compensation for any of various administrative 
reasons delineated, or if the veteran had applied for 
compensation but had not received total disability 
compensation due solely to clear and unmistakable error (CUE) 
in a VA decision concerning the issue of service connection, 
disability evaluation, or effective date.  38 C.F.R. § 
3.22(b).  

The veteran did not have a service-connected disability rated 
totally disabling by VA at the time of his death, nor has the 
appellant raised the issue of CUE in a prior rating action, 
and the issue of CUE in a prior rating action is not before 
the Board at this time.  

The primary contention is that the veteran did not file a 
claim for a total rating because he was depressed, due to his 
ITP.  However, a claim must be filed in order for a benefit 
to accrue.  38 U.S.C. § 5101(a); Jones v. West, 136 F.3d 
1296, 1299 (1998).  The veteran's rating for ITP was reduced 
from 100 percent to 70 percent in August 1982 rating 
decision, on the basis of a July 1982 examination which noted 
no clinical findings of a hematologic disorder.  A VA 
examination in September 1984 noted that his ITP was now 
under satisfactory control, and his rating for that 
disability was further reduced to 60 percent, although is 
combined rating remained 80 percent.  The rating was 
confirmed and continued after a VA examination in September 
1986, which noted that there were no significant symptoms 
related to his ITP, or to his ulcer, if he took Tagamet.  No 
claim for increase was received after that date.  

The veteran was not actually in receipt of, nor was he 
entitled to receive, a total rating for service-connected 
disability for at least 10 years preceding his death in 
August 1999, and the criteria for DIC under 38 U.S.C.A. 
§ 1318 are not met.  




ORDER

Service connection for the cause of the veteran's death, 
based on 38 U.S.C.A. § 1310, is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.



	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



